              Case 7:20-cv-01521-VB Document 1 Filed 02/20/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Devorah Ravitz
                                           Plaintiff,

                                                                        DEMAND FOR JURY TRIAL

                                                                         C.A. No.: 7:20-cv-1521

        -v.-
 Discover Bank

                                        Defendant.


                                           COMPLAINT

       Plaintiff Devorah Ravitz ("Plaintiff") by and through her attorneys, and as and for her

Complaint against Defendant Discover Bank (“Discover”) respectfully sets forth, complains and

alleges, upon information and belief, the following:


                       INTRODUCTION/PRELIMINARY STATEMENT


         1.     Plaintiff brings this action for damages and declaratory and injunctive relief arising

     from Defendant's violations of Section 227 et.seq. of Title 47 of the United States Code,

     commonly referred to as the Telephone Consumer Protection Act (''TCPA'').



                                             PARTIES

       2.       Plaintiff is a resident of the State of New York, County of Rockland, residing at 34

   Brewer Road, Monsey, NY, 10952.

       3.       Defendant Discover Bank is a Delaware corporation with an address for service in

   New York c/o CT Corporation System, located at 28 Liberty Street, New York, NY, 10005.


                                                                                                    1
           Case 7:20-cv-01521-VB Document 1 Filed 02/20/20 Page 2 of 4




                                JURISDICTION AND VENUE

      4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

  15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

  jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

      5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                 FACTUAL ALLEGATIONS

      6.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

  though fully state herein with the same force and effect as if the same were set forth at length

  herein.

      7.      Sometime prior to November 2019, a consumer obligation was allegedly incurred

  with Discover.

    8.        On information and belief, on a date better known to Defendant Discover, Defendant

Discover began calling Plaintiff’s cellular telephone, using an automatic telephone dialing

system (“ATDS” or “predictive dialer”) and/or using an artificial or prerecorded voice.

    9.        Defendant Discover placed calls to Plaintiff’s cell phone in the manner described

previously.

    10.       On or around November 2019 Plaintiff told Defendant Discover not to contact her

on her cellphone and revoked any consent the Defendant Discover may have previously had to

call the Plaintiff in this manner.

    11.       Once Defendant Discover was aware that its calls were unwanted, its continued calls

could have served no purpose other than harassment.
         Case 7:20-cv-01521-VB Document 1 Filed 02/20/20 Page 3 of 4




   12.     Defendant Discover ignored Plaintiff’s prior revocation and continued to call her

cellular telephone number on a consistent basis.

   13.     These calls from Defendant Discover to Plaintiff was a collection communication in

violation of numerous and multiple provisions of the TCPA, including but not limited to 47

U.S.C. § 227 (b)(1)(A) and 47 U.S.C. § 227(c)(5)(B).

   14.     As a result of Defendants unfair practices, Plaintiff has been damaged.


                            FIRST CAUSE OF ACTION
         (VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)


   15.     Plaintiff repeats, reiterates and incorporates the allegations contained in all of the

paragraphs of this Complaint with the same force and effect as if the same were set forth at

length herein.

   16.     The TCPA prohibits a person from making any non-emergency call using any

automatic telephone dialing system or an artificial or prerecorded voice to any telephone phone

number assigned to a cellular telephone service. 47 U.S.C. § 227 (b), See 47 CFR 64.1200 (a)(1).

   17.     Defendant used an automatic telephone dialing system when it called Plaintiff’s

cellular telephone in violation of 47 U.S.C. § 227 (b)(1)(A), 47 CFR 64.1200 (a)(1).

   18.     Defendant used an artificial or prerecorded voice when it called Plaintiff’s cellular

telephone in violation of 47 U.S.C. § 227 (b)(1)(A).

   19.     Defendant willfully or knowingly violated the TCPA, 47 U.S.C. § 227, entitling

Plaintiff to three times the damages available under 47 U.S.C. § 227(c)(5)(B).

                              DEMAND FOR TRIAL BY JURY

   20.     Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

issues this complaint to which Plaintiff is or may be entitled to a jury trial.
           Case 7:20-cv-01521-VB Document 1 Filed 02/20/20 Page 4 of 4




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff Devorah Ravitz demands judgment from Defendant Discover Bank as

follows:

       a) For actual damages provided and pursuant to 47 U.S.C. § 227(b)(3);

       b) For statutory damages provided and pursuant to 47 U.S.C. § 227(b)(3);

       c) For attorney fees and costs provided and pursuant to 47 U.S.C. § 227(b)(3);

       d) A declaration that the Defendant’s practices violated the TCPA; and

       e) For any such other and further relief, as well as further costs, expenses and

           disbursements of this action as this Court may deem just and proper.


       Dated: February 20, 2020                     Respectfully Submitted,


                                                    /s/David Force
                                                    By: David P. Force, Esq.
                                                    Stein Saks, PLLC
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    Phone: 201-282-6500 ext. 107
                                                    Fax: 201-282-6501
                                                    Email: dforce@steinsakslegal.com
                                                    Attorneys for Plaintiff
